          Case 1:17-cr-00630-ER Document 296 Filed 06/19/20 Page 1 of 1




                                                                    June 18, 2020
By ECF and E-Mail
Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

       Re:      United States v. Mark S. Scott, S10 17 Cr. 630(ER)
                Mark Scott Proposed Briefing Schedule: Forfeiture and Sentencing

Dear Judge Ramos:

        We write on behalf of our client, Mr. Scott, with respect to a proposed briefing schedule for
forfeiture issues, sentencing date and sentencing submissions. Counsel for Mr. Scott and the
Government have conferred, and the parties jointly propose the following schedule:

   •   Forfeiture: Government will file its brief by July 27, 2020; Mr. Scott’s response will be due
       by August 17, 2020; Government’s reply will be due by August 31, 2020.

   •   Sentencing: Sentencing is currently scheduled for July 14, 2020. Given the ongoing
       disruptions from COVID-19, among other issues, the sentencing should be adjourned until
       the week of September 21, 2020, or as soon thereafter as convenient for the Court. Mr.
       Scott’s submission shall be due three weeks before sentencing, and the Government’s
       submission two weeks before sentencing.

    The Court has previously ordered that Mr. Scott remain released on bail through the current
sentencing date of July 14, 2020. The Government has agreed to Mr. Scott’s continued release on
the current bail conditions until a newly set sentencing date, absent any changed circumstances.

                                                             Respectfully Submitted,
The forfeiture briefing schedule is approved.
The July 14 sentencing is adjourned to                       /s Arlo Devlin-Brown
October 9, 2020 at 11:00 AM.                                 Arlo Devlin-Brown
SO ORDERED.
                                                             David M. Garvin
                                                             200 South Biscayne Boulevard
                                                             Suite 3150
                                                             Miami, FL 33131
             6/19/2020                                       (305) 371-8101
